Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/232449. Claims 1-20 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 10, and 19 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 10, and 19 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to presenting incentive based on consumption data of plurality of users. Specifically, the claims recite acquires notification information to perform notification about a store externally, retrieves the group consumption information based on the user information of the user terminals constituting a group, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as memory, server, processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the memory, server, processor perform(s) the steps or functions of acquires notification information to perform notification about a store externally, retrieves the group consumption information based on the user information of the user terminals constituting a group, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory, server, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of presenting incentive based on consumption data of plurality of users. As discussed above, taking the claim elements separately, the memory, server, processor perform(s) the steps or functions of acquires notification information to perform notification about a store externally, retrieves the group consumption information based on the user information of the user terminals constituting a group, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of presenting incentive based on consumption data of plurality of users. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9, 11-18, and 20 further describe the abstract idea of presenting incentive based on consumption data of plurality of users. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umamoto, (U.S. Patent No. US11151592B2) in view of Clubb et al., (U.S. Patent Application Publication No. 20040133622).
	As to Claim 1, Umamoto teaches a processor (claim 1: processor) including hardware (Fig. 2: hardware); anda memory (col. 16 lines 49-64: memory) that stores group consumption information containing group information (col. 16 lines 49-64: memory store the user identification information, the user comparison information, the energy consumption achievement data, the energy-saving evaluation rule, the population-constituting user identification information, the energy-saving promotion achievement evaluation result, and the like) containing a plurality of pieces of user information (Fig. 32 Table 1 Gu don lohi ban April through July consumption results) of a plurality of user terminals (Gu don lohi ban, Gyu don fuji, yoshida ya ets.) and consumption information associated with the group information (group information can be April through July values and the average), wherein the processoracquires notification information (col. 3 and 4: incentive) to perform notification about a store externally, (claim 16: generating an energy-saving evaluation rule that evaluates an energy-saving promotion achievement of the plurality of users based on the accumulated energy consumption achievement data), and (abstract: an energy-saving promotion achievement evaluation result-obtaining unit comprises a group-energy-saving promotion achievement evaluation result-obtaining means for obtaining energy consumption achievement data of the group identified by the population-constituting group identification information obtained by the population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule), and (col. 3 lines 58-67 and col. 4 lines 1-3),retrieves the group consumption information (col. 14 lines 34-51: obtain energy consumption achievement data) from the memory based on the user information (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information) of the user terminals constituting a group, (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information for identifying a group constituted by a plurality of pieces of the user identification information as the comparison target; and obtain energy consumption achievement data of the group identified by a population-constituting group identification information obtained by a population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule),selects the notification information from the acquired notification information based on the retrieved group consumption information, and (col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information),outputs the selected notification information; (col. 3 lines 51-57: outputting the incentive information in association with the user identification information and/or the group identification information on the basis of the energy-saving promotion achievement evaluation result obtained in association with the user identification information and/or the group identification information).
Umamoto does not teach wallet server.
However Clubb teaches wallet server (0402: wallet server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto to include wallet server of Clubb. Motivation to do so comes from the knowledge well known in the art that wallet server would help provide a consumer with a more user friendly software application that the user would use to pay and therefore make the method/system user friendly

As to Claim 5, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto further teaches wherein the processor selects the notification information to be output based on the consumption information included in the retrieved group consumption information; (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information for identifying a group constituted by a plurality of pieces of the user identification information as the comparison target; and obtain energy consumption achievement data of the group identified by a population-constituting group identification information obtained by a population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule).

As to Claim 6, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto further teaches wherein the processor transmits the selected notification information to at least one of the user terminals that are determined to constitute the group;(col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information), and (col. 3 lines 51-57: outputting the incentive information in association with the user identification information and/or the group identification information on the basis of the energy-saving promotion achievement evaluation result obtained in association with the user identification information and/or the group identification information).

As to Claim 7, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto further teaches wherein:a store terminal provided in the store is configured such that payment settlement processing is executable using the user terminal; and (col. 3 lines 29-36: E-commerce server-using unit for executing commercial transaction with the E-commerce server device in accordance with the obtained incentive information),the processor acquires purchase information containing information on a payment settlement amount in the payment settlement processing and information on a product or a service provided for users who have the user terminals constituting the group, respectively, generates the group consumption information, and accumulates the generated group consumption information in the memory (col. 3 lines 29-36: E-commerce server-using unit for executing commercial transaction with the E-commerce server device in accordance with the obtained incentive information), (Examiner interpretation: Incentive may be used for incentivizing the total. The payment settlement amount is processed based on the group consumption and the incentive amount).

As to Claim 8, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto further teaches wherein the group information contains store information related to the store; (col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information).

	As to Claim 10, Umamoto teaches a first device that includes a first processor (claim 1: processor) provided with hardware (Fig. 2: hardware) installed in a store and outputting notification information to perform notification about the store externally; and  (claim 16: generating an energy-saving evaluation rule that evaluates an energy-saving promotion achievement of the plurality of users based on the accumulated energy consumption achievement data), and (abstract: an energy-saving promotion achievement evaluation result-obtaining unit comprises a group-energy-saving promotion achievement evaluation result-obtaining means for obtaining energy consumption achievement data of the group identified by the population-constituting group identification information obtained by the population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule), and (col. 3 lines 58-67 and col. 4 lines 1-3),a second device including a memory that stores group consumption information containing group information (col. 16 lines 49-64: memory store the user identification information, the user comparison information, the energy consumption achievement data, the energy-saving evaluation rule, the population-constituting user identification information, the energy-saving promotion achievement evaluation result, and the like) containing a plurality of pieces of user information of a plurality of user terminals (Gu don lohi ban, Gyu don fuji, yoshida ya ets.) and consumption information associated with the group information (group information can be April through July values and the average), and a second processor that is provided with hardware, acquires the notification information (col. 3 and 4: incentive) output from the first device, (claim 16: generating an energy-saving evaluation rule that evaluates an energy-saving promotion achievement of the plurality of users based on the accumulated energy consumption achievement data), and (abstract: an energy-saving promotion achievement evaluation result-obtaining unit comprises a group-energy-saving promotion achievement evaluation result-obtaining means for obtaining energy consumption achievement data of the group identified by the population-constituting group identification information obtained by the population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule), and (col. 3 lines 58-67 and col. 4 lines 1-3),retrieves the group consumption information (col. 14 lines 34-51: obtain energy consumption achievement data) from the memory based on the user information (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information) of the user terminals constituting a group, (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information for identifying a group constituted by a plurality of pieces of the user identification information as the comparison target; and obtain energy consumption achievement data of the group identified by a population-constituting group identification information obtained by a population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule),selects the notification information from the acquired notification information based on the retrieved group consumption information, and (col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information),outputs the selected notification information; (col. 3 lines 51-57: outputting the incentive information in association with the user identification information and/or the group identification information on the basis of the energy-saving promotion achievement evaluation result obtained in association with the user identification information and/or the group identification information).
Umamoto does not teach wallet system.
However Clubb teaches wallet system (0402: wallet system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto to include wallet system of Clubb. Motivation to do so comes from the knowledge well known in the art that wallet system would help provide a consumer with a more user friendly software application that the user would use to pay and therefore make the method/system user friendly.

As to Claim 14, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto further teaches wherein the second processor selects the notification information to be output based on the consumption information contained in the retrieved group consumption information; (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information for identifying a group constituted by a plurality of pieces of the user identification information as the comparison target; and obtain energy consumption achievement data of the group identified by a population-constituting group identification information obtained by a population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule).

As to Claim 15, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto further teaches wherein the second processor transmits the selected notification information to at least one of the user terminals that are determined to constitute the group;(col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information), and (col. 3 lines 51-57: outputting the incentive information in association with the user identification information and/or the group identification information on the basis of the energy-saving promotion achievement evaluation result obtained in association with the user identification information and/or the group identification information).

As to Claim 16, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto further teaches wherein:the first device is configured such that payment settlement processing is executable using the user terminal; and (col. 3 lines 29-36: E-commerce server-using unit for executing commercial transaction with the E-commerce server device in accordance with the obtained incentive information),the second processor acquires purchase information containing information on a payment settlement amount in the payment settlement processing and information on a product or a service provided for users who have the user terminals constituting the group, respectively, generates the group consumption information, and accumulates the generated group consumption information in the memory (col. 3 lines 29-36: E-commerce server-using unit for executing commercial transaction with the E-commerce server device in accordance with the obtained incentive information), (Examiner interpretation: Incentive may be used for incentivizing the total. The payment settlement amount is processed based on the group consumption and the incentive amount).

As to Claim 17, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto further teaches wherein the group information contains store information related to the store; (col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information).

Claim(s) 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umamoto, (U.S. Patent No. US11151592B2) in view of Clubb et al., (U.S. Patent Application Publication No. 20040133622) in view of Kawato, (U.S. Patent Application Publication No. 20170163746).

As to Claim 2, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto and Clubb do not teach wherein the processor determines whether the user terminals constitute the group based on location information acquired from the user terminals.
However Kawato teaches wherein the processor determines whether the user terminals constitute the group based on location information acquired from the user terminals; (0003: This location information sharing system allows the terminals used by a plurality of users to constitute a group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the processor determines whether the user terminals constitute the group based on location information acquired from the user terminals of Kawato. Motivation to do so comes from the knowledge well known in the art that wherein the processor determines whether the user terminals constitute the group based on location information acquired from the user terminals would help provide a more accurate content to the consumer which the user would be interested in and that would therefore make the method/system more profitable.

As to Claim 11, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto and Clubb do not teach wherein the second processor determines whether the user terminals constitute the group based on location information acquired from the user terminals.
However Kawato teaches wherein the second processor determines whether the user terminals constitute the group based on location information acquired from the user terminals ; (0003: This location information sharing system allows the terminals used by a plurality of users to constitute a group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the second processor determines whether the user terminals constitute the group based on location information acquired from the user terminals of Kawato. Motivation to do so comes from the knowledge well known in the art that wherein the second processor determines whether the user terminals constitute the group based on location information acquired from the user terminals would help provide a more accurate content to the consumer which the user would be interested in and that would therefore make the method/system more profitable.

Claim(s) 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umamoto, (U.S. Patent No. US11151592B2) in view of Clubb et al., (U.S. Patent Application Publication No. 20040133622) in view of Kusens, (U.S. Patent Application Publication No. 20180040091).

As to Claim 3, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto and Clubb do not teach wherein the processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals.
However Kusens teaches wherein the processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals; (table US 00001: beacons, radio frequency may be used for communication between terminals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals of Kusens. Motivation to do so comes from the knowledge well known in the art that wherein the processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals would help provide a communication in a more efficient way which therefore make the method/system more efficient.

As to Claim 4, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto and Clubb do not teach acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed.
However Kusens teaches acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed; (table US 00001: short-range may be used for communication between terminals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed of Kusens. Motivation to do so comes from the knowledge well known in the art that acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed would help provide a communication in a more efficient way which therefore make the method/system more efficient.

As to Claim 12, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto and Clubb do not teach wherein the second processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals.
However Kusens teaches wherein the second processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals; (table US 00001: beacons, radio frequency may be used for communication between terminals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the second processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals of Kusens. Motivation to do so comes from the knowledge well known in the art that wherein the second processor determines whether the user terminals constitute the group based on communication between a radio beacon communication unit that is communicable with the user terminals and the user terminals would help provide a communication in a more efficient way which therefore make the method/system more efficient.

As to Claim 13, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto and Clubb do not teach wherein the second processor acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed.
However Kusens teaches wherein the second processor acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed; (table US 00001: short-range may be used for communication between terminals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the second processor acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed of Kusens. Motivation to do so comes from the knowledge well known in the art that wherein the second processor acquires information on execution of short-range communication mutually between the user terminals, and determines whether the user terminals constitute the group based on whether the short-range communication is executed would help provide a communication in a more efficient way which therefore make the method/system more efficient.



Claim(s) 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umamoto, (U.S. Patent No. US11151592B2) in view of Clubb et al., (U.S. Patent Application Publication No. 20040133622) in view of Gura et al., (U.S. Patent Application Publication No. 20150287084).

As to Claim 9, Umamoto and Clubb teach the wallet server according to claim 1.
Umamoto and Clubb do not teach wherein the notification information contains advertising information and coupon information related to the store.
However Gura teaches wherein the notification information contains advertising information and coupon information related to the store; (0037: merchant may post notifications or advertisements, such as advertisements for newly arrived products, discounts for certain items, freshly arrived produce, and the like). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the notification information contains advertising information and coupon information related to the store of Gura. Motivation to do so comes from the knowledge well known in the art that wherein the notification information contains advertising information and coupon information related to the store would help provide a more prevent fraudulent activities and that would be interested in and that would therefore make the method/system more secure.

As to Claim 18, Umamoto and Clubb teach the wallet system according to claim 10.
Umamoto and Clubb do not teach wherein the notification information contains advertising information and coupon information related to the store.
However Gura teaches wherein the notification information contains advertising information and coupon information related to the store; (0037: merchant may post notifications or advertisements, such as advertisements for newly arrived products, discounts for certain items, freshly arrived produce, and the like). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umamoto and Clubb to include wherein the notification information contains advertising information and coupon information related to the store of Gura. Motivation to do so comes from the knowledge well known in the art that wherein the notification information contains advertising information and coupon information related to the store would help provide a more prevent fraudulent activities and that would be interested in and that would therefore make the method/system more secure.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park; Kyung Jin et al. (U.S. Patent Application Publication No. 2012/0209673).

	Regarding Claim 19, Umamoto teaches acquisition of notification information (col. 3 and 4: incentive) to perform notification about a store externally, (claim 16: generating an energy-saving evaluation rule that evaluates an energy-saving promotion achievement of the plurality of users based on the accumulated energy consumption achievement data), and (abstract: an energy-saving promotion achievement evaluation result-obtaining unit comprises a group-energy-saving promotion achievement evaluation result-obtaining means for obtaining energy consumption achievement data of the group identified by the population-constituting group identification information obtained by the population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule), and (col. 3 lines 58-67 and col. 4 lines 1-3),retrieval of group consumption information (col. 14 lines 34-51: obtain energy consumption achievement data)containing information relating to consumption of a group based on user information (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information) of a plurality of user terminals constituting the group from a memory, (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information for identifying a group constituted by a plurality of pieces of the user identification information as the comparison target; and obtain energy consumption achievement data of the group identified by a population-constituting group identification information obtained by a population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule),selection of the notification information from the acquired notification information based on the retrieved group consumption information; and (col. 3 lines 58-67 and col. 4 lines 1-3: the present invention provides, in addition to the aforementioned feature, the energy-saving promotion system in which the user terminal device comprises the energy-saving promotion achievement-evaluating device according to invention 4 comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit. Moreover, the energy-saving promotion system is provided in which the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: (32) an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information; and (33) an incentive identification information-outputting unit for outputting the selected incentive identification information),output of the selected notification information; (col. 3 lines 51-57: outputting the incentive information in association with the user identification information and/or the group identification information on the basis of the energy-saving promotion achievement evaluation result obtained in association with the user identification information and/or the group identification information).

Regarding Claim 20, Umamoto teaches the program according to claim 19, wherein the group consumption information contains group information containing a plurality of pieces of the user information of the user terminals, and consumption information associated with the group information, (col. 14 lines 34-51: obtain a plurality of groups identified by group identification information for identifying a group constituted by a plurality of pieces of the user identification information as the comparison target; and obtain energy consumption achievement data of the group identified by a population-constituting group identification information obtained by a population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule).

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Mobile and Digital Wallets” describes “Since 2007, innovations in mobile and digital wallets have resulted in a proliferation of wallet models
and solutions, all intended to improve consumer convenience, leverage data, serve up offers, lessen
friction, or lower the cost of payments.
The earliest wallet innovators, staring around 2007, were financial technology companies. Startups,
including Braintree, Klarna, and Ayden, were launched to solve the problem of enabling in-app and mcommerce payments.
In 2010, AT&T, Verizon, and T-Mobile formed Softcard (formerly Isis) to realize the vision of a Near Field
Communication (NFC) wallet with payment credentials securely provisioned in the secure element (SE)
by the mobile network operators (MNOs). That same year witnessed the launch of Stripe. Stripe
reduced the amount of time it took a new merchant to accept online card payments from weeks to
minutes.
A flurry of merchant wallet introductions followed, including LevelUp and Starbucks in 2011, and
Dunkin’ Donuts in 2012. Also in 2012, the Merchant Customer Exchange (MCX) consortium was created,
with the intent to launch a multi-merchant mobile wallet, called CurrentC. MCX, owned by more than a
dozen large U.S. retailers comprising convenience store, fuel, grocery, big box retail establishments, and
restaurants, claimed to serve nearly every smartphone-enabled American and account for
approximately $1 trillion in annual sales.
October 2014 marked a seminal moment in the history of mobile wallets with the announcement of
Apple Pay. Although Google had announced the first device-centric NFC wallet, Google Wallet, in 2011,
the industry had been eagerly awaiting Apple’s technology decision.
In 2016, a year of retrenchment, Google recast its wallet for person-to-person (P2P) purposes only,
Android Pay was launched, Softcard shut down and sold its assets to Google, and Amazon closed down
its mobile wallet. At the same time, a proliferation of bank-centric wallets appeared (Capital One, Chase
Pay, and Wells Fargo). Walmart Pay was launched at almost the same time that MCX apparently shut
down after a series of delays and bad publicity.
Figure 1 illustrates the chronological development of mobile wallets.”.

Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#20130116952 teaches similar invention which describes present invention is to offer a common shared platform for a plurality of users of the commodity to acquire information about consumption pattern and billing info of the commodity through either the localized virtual machine and/or a remote server. In more specific, the disclosed invention employs a network protocol to connect the platform to the virtual machine and/or a remote server which the cost of the connection is shared by the recipients of the commodity sharing the same virtual machine..

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621